
	
		I
		111th CONGRESS
		1st Session
		H. R. 488
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To decrease the matching funds requirement and authorize
		  additional appropriations for Keweenaw National Historical Park in the State of
		  Michigan.
	
	
		1.Funding for Keweenaw National
			 Historical Park
			(a)Acquisition of
			 PropertySection 4 of Public Law 102–543 (16 U.S.C. 410yy–3) is
			 amended by striking subsection (d).
			(b)Matching
			 FundsSection 8(b) of Public Law 102–543 (16 U.S.C. 410yy–7(b))
			 is amended by striking $4 and inserting
			 $1.
			(c)Authorization of
			 AppropriationsSection 10 of Public Law 102–543 (16 U.S.C.
			 410yy–9) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $25,000,000 and inserting $50,000,000; and
					(B)by striking
			 $3,000,000 and inserting $25,000,000; and
					(2)in subsection (b),
			 by striking $100,000 and all that follows through those
			 duties and inserting $250,000.
				
